

115 HR 4596 IH: Cooperative Research and Development Fund Authorization Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4596IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Ben Ray Luján of New Mexico (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo make funds available to the Department of Energy National Laboratories for the Federal share of
			 cooperative research and development agreements that support maturing
			 Laboratory technology and transferring it to the private sector, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Cooperative Research and Development Fund Authorization Act of 2017. 2.Cooperative research and development fund (a)In generalThe Secretary of Energy shall make funds available to Department of Energy National Laboratories for the Federal share of cooperative research and development agreements that support maturing laboratory technology and transferring it to the private sector.
			(b)Apportionment
 (1)In generalThe Secretary of Energy shall determine the apportionment of such funds to each Department of Energy National Laboratory and shall ensure that special consideration is given to small business firms and consortia involving small business firms in the selection process for which cooperative research and development agreements will receive such funds.
 (2)DefinitionIn this section, the term small business firm has the meaning given such term in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703).
 (c)Performance evaluation metricsThe Secretary of Energy shall ensure that the performance evaluation metrics of each National Laboratory operating contractor provide incentives for, and measure the effectiveness of, the contractor’s cooperative research and development agreement program at maturing laboratory technology and transferring it to the private sector.
			(d)Reporting
 (1)RequirementThe Secretary of Energy shall annually transmit to Congress a report that describes how funds were expended under this section, including a description of—
 (A)the types and sizes of non-Federal entities that participated in cooperative research and development agreements receiving funds under this section; and
 (B)the economic benefits resulting from cooperative research and development agreements that received funds under this section in previous years.
 (2)Consolidation of reportsReports required under this subsection may be consolidated with other related reports required from the Secretary.
 (e)Savings provisionNothing in this section shall be construed to preclude or limit the use of funding provided under other authority of law for entering into or increasing the Federal share of cooperative research and development agreements, either in combination with funding provided under this section or separately.
 (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy to carry out this section $20,000,000 for each of the fiscal years 2018 through 2022.
			